Citation Nr: 0101534	
Decision Date: 01/19/01    Archive Date: 01/24/01

DOCKET NO.  96-23 490 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for pancreatic cancer, 
status postoperative as a result of exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from February 1969 to 
February 1971.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an April 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  In that determination, the RO denied service 
connection for status postoperative pancreatic cancer as a 
result of exposure to herbicides, namely Agent Orange (AO).  

As indicated above, the RO in an April 1996 rating action 
denied service connection for pancreatic cancer, status 
postoperative as a result of exposure to AO.  The veteran 
perfected his appeal to the Board.  In a September 1999 
decision, the Board denied the claim on the basis that it was 
not well grounded.  The veteran, in turn, appealed the 
Board's decision to United States Court of Veterans Appeals 
(now known as United States Court of Appeals for Veterans 
Claims) (Court).  

In March 2000, the Court granted a joint motion for remand 
(filed by the parties); vacated the Board's September 1999 
decision; and remanded the case to the Board for additional 
proceedings.  The case has now been returned to the Board for 
compliance with the directives of the joint motion.

On November 9, 2000, the President of the United States 
signed an enactment that eliminates the well-grounded 
requirement and that amplifies the duty to notify and assist.  
Veterans Claims Assistance Act of 2000 (Act), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Inasmuch as the veteran has 
been provided an opportunity to provide any additional 
evidence in support of his claim and additional development 
has been completed pursuant to the Joint Remand, the Board is 
of the view that a remand is not warranted in light of the 
Act.  


FINDINGS OF FACT

1.  The veteran served in Vietnam from August 1969 to August 
1970.  

2.  Pancreatic cancer is not a disability presumptively 
recognized by VA as etiologically related to exposure to 
herbicides agents used in Vietnam.
3.  The evidence of record shows an initial diagnosis of 
pancreatic cancer in 1995.  

4. The evidence does not establish that the veteran's 
pancreatic cancer, status postoperative developed as a result 
of exposure to herbicides during service.  


CONCLUSION OF LAW

Pancreatic cancer, status postoperative as a result of 
exposure to herbicides was not incurred during active 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116 (West 1991 & 
Supp. 2000); 38 C.F.R. §§  3.303, 3.307(a)(6), 3.309(e) 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran's DD Form 214 reflects that the veteran had 
active service in the Republic of Vietnam from August 1969 to 
August 1970.  

Service medical records are negative for complaints or 
diagnoses pertaining to pancreatic cancer.  The report of a 
January 1971 separation examination shows that an evaluation 
of the endocrine system was normal.  

A VA medical discharge summary dated in October 1995 reveals 
that the veteran was hospitalized for generalized epigastric 
pain with nausea and vomiting.  A computed tomography scan 
revealed a mass at the head of the pancreas.  A VA medical 
discharge summary dated in December 1995 shows that the 
veteran was admitted in late October 1995 on transfer from 
another VA medical facility.  It was noted that the veteran 
had a past medical history of tobacco abuse.  During his 
hospitalization, the veteran was diagnosed as having 
adenocarcinoma of the pancreas, and he underwent an 
exploratory laparotomy with a pylorus-preserving 
pancreatoduodenostomy with cholecystectomy, 
pancreaticojejunostomy, choledochojejunostomy, and 
duodenojejunostomy with placement of a feeding tube.  

A private medical record dated in February 1996 shows that 
the veteran was seen for treatment of pancreatic cancer.  In 
March 1996, the veteran was hospitalized at a private 
facility.  His symptoms included fever and chills.  It was 
noted that the veteran had undergone a Whipple resection for 
pancreatic carcinoma and had been treated with radiation 
therapy.  The discharge diagnosis was gram negative sepsis, 
pancreatic carcinoma, and diabetes mellitus.  In April 1996, 
the veteran was hospitalized for symptoms associated with 
radiation and chemotherapy.  

In a letter dated in June 1996, O. George Negrea, M.D., 
stated that the veteran had completed radiation and 
chemotherapy and that he had shown improvement with weight 
gain and that there was no evidence of progression.  It was 
noted that cancer relapse was possible.  

The evidence includes documents from William I. Capps, M.D., 
dated in 1996 regarding the veteran's pancreatic disability.  
In January 1996, the doctor indicated that the veteran had 
pancreatic cancer and that the veteran was not in need of 
special assistance or attendance.  In a letter dated in June 
1996, Dr. Capps stated that the veteran was known to have 
been exposed to Agent Orange (AO).  The doctor further 
indicated that although pancreatic cancer was not on the list 
of cancers related to AO exposure it is an unusual disease in 
that a relationship could exist.  Dr. Capps further opined 
that it is impossible to say with certainty that the 
veteran's cancer is not service related.  

Private medical records dated from July 1996 to June 1997 
reflect continued treatment for pancreatic cancer.  In March 
1997, the veteran was seen on a follow-up basis for 
pancreatic insufficiency after Whipple procedure.  The 
veteran was hospitalized in June 1997 for complaints of 
nausea, vomiting, and diarrhea.  The laboratory evaluations 
showed no acute abnormalities.  The discharge diagnoses 
included pancreatic cancer.  

VA outpatient treatment records dated in October and November 
1997 show that the veteran experienced nausea and abdominal 
pain.  It was noted that a private oncological report 
revealed no metastasis and no cancer.  

When examined by VA in April 1999, the veteran complained of 
abdominal pain, chronic diarrhea, fatigue, and poor appetite.  
The veteran related that doctors had told him in the past 
that his cancer was due to exposure to AO.  The diagnoses 
were pancreatic cancer and diabetes mellitus secondary to 
pancreatic cancer.  The examiner stated that he was unable to 
establish with certainty that the veteran's pancreatic cancer 
was secondary to AO exposure and deferred to the experts that 
the veteran saw in Atlanta.  

In September 2000, an opinion from a Department of Veterans 
Affairs Hospital (VHA) was requested with respect to the 
possible etiology of the veteran's pancreatic cancer.  The 
veteran's medical history was provided.  

In a memorandum dated in October 2000, an associate chief of 
oncology of a VA facility provided an opinion.  After 
reviewing the veteran's case, the specialist concluded that 
it is probable that the veteran's neoplasm is more likely due 
to factors such as gender, sex, race and history of cigarette 
smoking.  The oncologist opined that there was no 
epidemiological evidence that pancreatic cancer is associated 
with herbicide exposure.  The record shows that the 
specialist based his opinion on a review of the record and on 
medical treatises.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service. 38 U.S.C.A. § 1110.  In addition, certain diseases, 
including cancer, when manifest to a degree of 10 percent or 
more within one year after the veteran's military service 
ended, may be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In the case of a veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
Vietnam era and has a disease listed at 38 C.F.R. § 3.309(e) 
shall be presumed to have been exposed to an herbicide agent, 
unless affirmative evidence establishes that the veteran was 
not exposed to any such agent during service.  38 C.F.R. § 
3.307(a)(6)(iii) (2000).  Thus, service connection may be 
presumed for residuals of exposure to Agent Orange by showing 
two elements.  First, a veteran must show that he served in 
the Republic of Vietnam during the Vietnam War era.  38 
U.S.C.A. § 1116 (West 1991 & Supp. 2000); 38 C.F.R. § 
3.307(a)(6) (2000).  Secondly, the veteran must be diagnosed 
with one of the specific diseases listed in 38 C.F.R. § 
3.309(e).  See McCartt v. West, 12 Vet. App. 164 (1999).  
Those diseases are as follows: chloracne or other acneform 
diseases consistent with chloracne, Hodgkin's disease, 
multiple myeloma, Non-Hodgkin's lymphoma, porphyria cutanea 
tarda, respiratory cancers, and soft-tissue sarcomas.  The 
diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii).

The presumptive provisions do not preclude a veteran from 
establishing service connection with proof of actual direct 
causation.  See Combee v. Brown, 34 F.3d 1039, 1044 (Fed.Cir. 
1994) (citing 38 C.F.R. § 3.303 (pertaining to in-service 
radiation exposure)).  Although Combee specifically dealt 
with radiation claims, it also, by analogy, would apply to 
Agent Orange claims.  See Brock v. Brown, 10 Vet. App. 155, 
162-64 (1997).  Thus, in this case, the veteran may establish 
service connection for his pancreatic cancer with proof of 
actual direct causation, in this case by either exposure to 
Agent Orange or other injury or disease in service.  

In November 1999, the Secretary of Veterans Affairs 
specifically determined that there is no positive association 
between herbicide exposure and gastrointestinal tumors, 
including pancreatic cancer.  See Diseases Not Associated 
With Exposure to Certain Herbicide Agents, 64 Fed. Reg. 
59232-59243 (November 2, 1999).  The National Academy of 
Sciences assigned brain tumors to the category labeled 
limited/suggestive evidence of no association with herbicide 
exposure.  This category is defined as meaning that several 
adequate studies, covering the full range of levels of 
exposure that humans are known to encounter, are mutually 
consistent in not showing a positive association between 
herbicide exposure and the particular health outcome at any 
level of exposure.  On the basis of all evidence available, 
the Secretary has found that the credible evidence against an 
association between gastrointestinal tumors (stomach cancer, 
pancreatic cancer, colon cancer, and rectal cancer) and brain 
tumors and herbicide exposure outweighs the credible evidence 
for such an association, and has determined that a positive 
association does not exist.  See Diseases Not Associated With 
Exposure to Certain Herbicide Agents, 64 Fed. Reg. 59232- 
59243 (November 2, 1999).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

In this case, the veteran asserts that he developed 
pancreatic cancer as result of his exposure to AO during his 
tour duty in Vietnam.  The evidence clearly establishes that 
the veteran served in Vietnam.  The Board notes that exposure 
to AO was conceded by the RO in April 1996.  Post service 
medical records reflect a diagnosis of pancreatic cancer.  
The Board finds, however, that service connection for 
pancreatic cancer is not warranted on a presumptive basis.  
Pancreatic cancer is not a disability presumptively 
recognized by VA as etiologically related to exposure to 
herbicide agents used in Vietnam.  As the veteran does not 
have a diagnosis for one of the disorders specifically 
enumerated in 38 C.F.R. § 3.309(e), the presumption of 
exposure to Agent Orange or other herbicide agents is 
unavailable to him.  See McCartt v. West, 12 Vet. App. 164 
(1999).  Moreover, the evidence of records shows that the 
veteran was first diagnosed as having a pancreatic cancer in 
1995, which is approximately 24 years after the veteran 
separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.

Considering this matter on a direct basis, the Board finds 
that service connection is not warranted.  Service medical 
records are negative for complaints, findings, or diagnoses 
pertaining to pancreatic cancer.  However, the evidence 
consists of medical opinions regarding the etiology of the 
veteran's pancreatic cancer.  The first opinion is that of an 
April 1999 VA examiner who indicated that he could not draw a 
certain relationship between pancreatic cancer and AO.  That 
examiner deferred to other expert opinions of records.  The 
only other opinion of record at the time of the April 1999 
comment was that of Dr. Capps.  Dr. Capps stated that "it is 
impossible to say with certainty that the veteran's cancer is 
not service related."  The Board finds that the doctor's 
opinion has limited probative value.  Although the record 
shows that Dr. Capps has been the veteran's treating 
physician, there is no indication that Dr. Capps is a 
specialist in oncology.  In addition, it appears that the 
opinion is based on speculation in that the doctor did not 
provide a basis for his opinion.  Next is the October 2000 
VHA opinion.  The authoring medical expert is the associate 
chief of oncology, a specialty in the study of tumors.  The 
October 2000 VA opinion is based on a review of the veteran's 
claims file and scientific resources.  As indicated by the VA 
expert, the veteran's pancreatic cancer could be based on a 
number of factors including cigarette smoking, gender, and 
race.  The record shows that the veteran has a history of 
cigarette abuse.  The VA expert specifically concluded that 
there is no epidemiological evidence that pancreatic cancer 
is associated with herbicide exposure.  In light of the 
October 2000 VA expert's medical specialty and the marginal 
evidentiary value of the Dr. Capps' opinion, the Board finds 
that the VHA expert opinion has more probative value.  See 
Winsett v. West, 11 Vet. App. 420, 424 (1998).  The Board 
also points out that the Secretary has conducted extensive 
research regarding the relationship between pancreatic cancer 
and exposure to herbicide agents and found that there is no 
positive association.  See Diseases Not Associated With 
Exposure to Certain Herbicide Agents, 64 Fed. Reg. 59232-
59243 (November 2, 1999).  

Weighing the evidence of record, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for pancreatic cancer, status 
postoperative as a result of exposure to AO.  Therefore, the 
claim is denied.  The evidence is not so evenly balanced that 
there is doubt as to any material issue.  38 U.S.C.A. § 5107.  


ORDER

Service connection for pancreatic cancer, status 
postoperative as a result of exposure to herbicides is 
denied.  



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals



 

